internal_revenue_service number release date index number 468b 468b 468b ----------------------- --------------------- ------------------------------ attn ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number -------------------- refer reply to cc ita b06 plr-147011-08 date date legend x trust date p ------------------------- ---------------------- -------------------------------------------------- ------ ----------------------- ---------------------- bankruptcy court ---------------------------------------------------------------------- --------------- date plan q r --------------------- ---------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------- ---------------------------------------------------------------------- ------------------------------------------------------------------------ ---------------------------- ---------------- plr-147011-08 s t date asbestos claims state e effective date product dear ------------ -- ----------- ------ ---------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------------------- ------------ ---------------------------------------------------------------------- ------------------------------------------------------------------------ ---------------------------------------- ---------- this responds to your letter requesting certain rulings concerning the application of sec_468b of the internal_revenue_code to x and the trust in particular you requested the following rulings as of the effective date of the establishment of the trust the trust will be treated as a qualified_settlement_fund under sec_1_468b-1 the assets transferred by x to the trust other than interest payments on the trust note will be excluded from the gross_income of the trust x may deduct its cash payments to the trust including principal payments pursuant to the trust note in the year of payment in accordance with sec_162 and sec_461 and sec_1_468b-3 and -3 c x’s payments to the trust other than interest on the trust note to the extent of any net_operating_loss for the taxable_year qualify as specified liability losses within meaning of sec_172 facts x is a wholly owned subsidiary of p the parent of an affiliated_group which files a consolidated federal_income_tax return the affiliated_group files its federal_income_tax plr-147011-08 returns on a calendar_year basis using the accrual_method of accounting a predecessor_corporation of x produced and supplied product an asbestos-containing thermal insulation product until date since date x has become subject_to liability for asbestos-related claims resulting from product currently there are approximately t asbestos-related claims asserted against x seeking damages for injuries allegedly caused by exposure to asbestos-containing products manufactured during the former operations of x’s predecessor on date x filed a petition in bankruptcy court for relief under chapter of title of the united_states_code x and the asbestos claimants reached a settlement that included filing the plan and executing a_trust agreement to create the trust for the benefit of the asbestos claimants on the effective date of the plan x will transfer dollar_figureq in cash and a note trust note in the aggregate principal_amount of dollar_figurer to the trust the terms of the trust note require x to make s payments of interest per year and scheduled pre-payments of principal and the trust note matures in date on the effective date of the plan the asbestos claims will be automatically assigned to and indefeasibly vested in the trust and the trust will become the estate representative with the exclusive right to enforce any and all of the asbestos claims and causes of action against any entity x’s transfer of the assets to the trust will be in complete settlement and satisfaction of its liabilities for the asbestos claims the trust will make payments only for asbestos-related personal injury claims including related fees and expenses and for the administration of the trust x represents that each payment for asbestos claims is a payment of compensatory_damages on account of physical injury or emotional harm to an individual that manifests itself before the date the trust makes that payment and the payment is made to satisfy x’s liability for damage arising from x’s sale of asbestos-containing products including production installation distribution and or removal of asbestos-containing products that x manufactured or sold which damage arose after x relinquished the asbestos- containing products x represents that the trust will be established as a_trust under state law it is expected to be under the law of state e will be administered by individuals to be confirmed by the bankruptcy court and that the bankruptcy court will retain jurisdiction over any matter arising under or related to the plan neither x nor any related_person to x will own any beneficial_interest directly or indirectly in the corpus or income of the trust additionally the trust will not be funded with amounts received by x from the settlement of insurance claims that are excludable from x’s gross_income furthermore no portion of the amounts paid_by x to the trust represents payments for prejudgment and or post-judgment interest also x will not have refund or reversion rights in the trust’s assets or income law and analysis plr-147011-08 status as a qualified_settlement_fund x’s first requested ruling is that the trust is a qualified_settlement_fund under sec_1_468b-1 for federal_income_tax purposes sec_468b of the code provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax the statute further provides that the secretary shall prescribe regulations providing for the taxation of any such account fund whether as grantor_trust or otherwise sec_1_468b-1 through 468b-5 of the regulations provide guidance regarding qualified settlement funds sec_1_468b-1 provides that a qualified_settlement_fund is a fund account or trust that satisfies all three requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an order of or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continuing jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons sec_1_468b-1 provides that if a fund account or trust is established to resolve or satisfy claims described in sec_1_468b-1 as well as other types of claims ie non- allowable claims arising from the same event or related series of events the fund is a qualified_settlement_fund based on the facts presented and representations made the three requirements of sec_1_468b-1 will be satisfied and as such the trust will be a qualified_settlement_fund for federal_income_tax purposes first x has represented that the trust will be approved by the bankruptcy court by the effective date and the bankruptcy court will retain jurisdiction over the trust during the trust’s complete administration see sec_1_468b-1 second the trust was established to resolve or satisfy tort claims brought against x for damages allegedly sustained as a result of exposure to asbestos see sec_1_468b-1 third x has represented that the trust will be a_trust under state law see sec_1_468b-1 finally x has represented that the trust will only resolve or satisfy asbestos-related personal injury claims which are allowable under sec_1 468b- h plr-147011-08 modified gross_income the second requested ruling is that the trust’s modified gross_income does not include certain cash or property transferred to the trust by x sec_1_468b-2 provides that the modified gross_income of a qualified_settlement_fund is its gross_income as defined in sec_61 computed with certain modifications under sec_1_468b-2 amounts transferred to the qualified_settlement_fund by or on behalf of a transferor to resolve or satisfy a liability for which the fund is established are excluded from the modified gross_income of the fund however interest on debt of a transferor or a related_person is not excluded from gross_income sec_1_468b-2 on the effective date x will transfer dollar_figureq in cash and a dollar_figurer note to the trust the cash and the note will both be transferred to the trust by or on behalf of x to resolve or satisfy the liabilities for which the trust will be established ie x’s asbestos-related tort liabilities therefore the cash transferred on the effective date and the principal payments on the trust note made by x on the predetermined dates will be excluded from the trust’s modified gross_income because the amounts are transferred by or on behalf of x to the trust to resolve or satisfy liabilities for which the trust will be established x’s payments of interest on the trust note to the trust will not be excluded from the trust’s gross_income sec_1_468b-2 x’s deductions for transfers to the trust the third requested ruling is that x may deduct the amount of cash transferred including principal payments made on the trust note to the trust under sec_162 and sec_461 sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business even though a particular taxpayer may incur an expense only once in the lifetime of its business the expense may qualify as ordinary and necessary if it is appropriate and helpful in carrying on that business is commonly and frequently incurred in the type of business conducted by the taxpayer and is not a capital_expenditure 383_us_687 308_us_488 payments made in settlement of a lawsuit or potential lawsuits are generally deductible under sec_162 if the acts that gave rise to the litigation were performed in the ordinary course of the taxpayer’s business see 372_us_39 revrul_80_211 1980_2_cb_57 settlements and judgments are also deductible when they have a business origin 427_f2d_429 7th cir cert_denied 401_us_908 81_f2d_457 10th cir x has not requested a ruling as to the deductibility of any other contribution to the trust plr-147011-08 deductions for defending and settling claims arising from negligence have been allowed as ordinary and necessary business_expenses id 73_tc_1103 see revrul_78_210 1978_1_cb_29 professional medical association may deduct expenses attributable to the malpractice of its employees sec_461 provides that a deduction shall be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to the item occurs sec_1_468b-1 provides that a transferor is a person that transfers or on behalf of whom an insurer or other person transfers money or property to a qualified_settlement_fund to resolve or satisfy claims described in sec_1_468b-1 against that person sec_1_468b-3 provides that a transferor must treat a transfer of property to a qualified_settlement_fund as a sale_or_exchange of that property for purposes of sec_1001 in computing the gain_or_loss the amount_realized by the transferor is the fair_market_value of the property on the date the transfer is made to the qualified_settlement_fund because the issuance of a transferor’s debt obligation to provide services or property in the future or obligation to make a payment described in sec_1_461-4 is generally not a transfer of property by the transferor it generally does not result in gain_or_loss to the transferor under sec_1_468b-3 sec_1_468b-3 provides that except as otherwise provided in that section for purposes of sec_461 economic_performance occurs with respect to a liability described in sec_1_468b-1 determined with regard to sec_1_468b-1 and g to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability however sec_1_468b-3 and b provide that economic_performance does not occur to the extent the transferor or related_person has a right to a refund or reversion of a transfer if that right is exercisable currently and without the agreement of an unrelated_person that is independent or has an adverse_interest eg the court or agency that approved the fund or the fund claimants or money or property is transferred under conditions that allow its refund or reversion by reason of the occurrence of an event that is certain to occur such as the passage of time or if restrictions on its refund or reversion are illusory in addition sec_468b-1 h provides plr-147011-08 that economic_performance does not occur with respect to transfers to a qualified_settlement_fund for non-allowable claims sec_1_468b-3 provides that no deduction is allowed to a transferor for a transfer to a qualified_settlement_fund to the extent the transferred amounts represent amounts received from the settlement of an insurance claim and are excludable from gross_income under sec_1_468b-3 economic_performance occurs in the taxable_year or years in which x makes a transfer to the trust within the meaning of sec_1_468b-3 to the extent that the transfers are to satisfy liabilities described in sec_1_468b-1 to the extent x makes a transfer of cash to the trust x’s liability is fixed and determinable with reasonable accuracy no later than the time when x makes such transfer of cash to the trust finally x’s liability arose from the conduct of its business and therefore represents an expense deductible under sec_162 accordingly based on the facts presented and representations made x may deduct under sec_162 the amount of cash transferred to the trust in the taxable_year or years of the transfers but only to the extent that i the transfers are allocable to liabilities described in sec_1_468b-1 and ii the transferred amounts do not represent amounts received from the settlement of an insurance claim which is excludable from x’s gross_income specified liability losses the fourth requested ruling is that the deductions x may take for transferring cash to the trust qualify as specified liability losses within meaning of sec_172 sec_172 allows as a deduction for the taxable_year an amount equal to the aggregate of net_operating_loss nol carryovers to such year plus the nol carrybacks to such year under sec_172 the portion of an nol that qualifies as a specified_liability_loss may be carried back to each of the taxable years preceding the loss sec_172 defines a specified_liability_loss in part as the sum of the following amounts to the extent taken into account in computing the nol for the taxable_year any amount allowable as a deduction under sec_162 or sec_165 that is attributable to i product_liability or ii expenses_incurred in the investigation or settlement of or opposition to claims against the taxpayer on account of product_liability sec_172 defines the term product_liability as a liability of the taxpayer for damages on account of physical injury or emotional harm to individuals or damage to or loss of the use of property on account of any defect in any product which is manufactured leased or sold by the taxpayer but only if b such injury harm or damage arises after the taxpayer has completed or terminated operations with respect to and has relinquished possession of such product plr-147011-08 based on the information and representations submitted if x has a net_operating_loss for the taxable_year the smaller of the net_operating_loss or x’s payments to the trust other than interest on the trust note qualifies as a specified_liability_loss within meaning of sec_172 to the extent that the trust uses such payments to make payments for asbestos claims to asbestos claimants and x may deduct such payments under sec_162 x may carry back its specified_liability_loss to each year of the taxable years preceding such loss see sec_172 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jeffery g mitchell branch chief branch income_tax accounting
